Case 1:18-cr-00068-JMS-RLP Document 111 Filed 10/23/18 Page 1 of 1                                          PageID #:
                                   1104

                                                                                                          FILED IN THE
                                                                                                 UNITED STATES DISTRICT COURT
                                 UNITED STATES DISTRICT COURT                                         DISTRICT OF HAWAII
                                                                                                    Oct 23, 2018, 1:35 pm
                                                                                                         SUE BEITIA, CLERK
                                          DISTRICT OF HA\VAII

                                       Request for Media Blogging

 The undersigned requests that the court allow blogging during the proceeding(s) described
 below. Requests must be emailed to the presiding judge's email address for orders. For matters
 calendared at least 28 days in advance~ requests must be received by the court 14 days prior to the
 start of the proceeding. For matters calendared Jess than 28 days in advance, requests must be
 made as soon as practicable.


  Case Name:       USA v. Kealoha                              Case No.             18-00068
  Presiding District or Magistrate Judge:           Puglisi
  Media Outlet:            The Associated Press
  Representative(s):   Jennifer Kelleher
  Email Address To Send Completed Request Form:.___ik_e_lle_h_e-"r(@.-"._.ao....._or...:.:Q_ _ _ _ _ _ _ _ __
 D Pennission being sought for the folJowing hearing(s):


                        Date              Time                    Hearing Type
                     10/23/18         2:30 p.m.     motion hearing for second motion to continue trial




  DATED:        10/23/18               SIGNATURE :
                                       PRINTED NAME:            Jennifer Kelleher


 IT IS SO ORDERED.

~APPROVED               0APPROV ED AS MODIFIED
                                                                     DnENIED                 Q--
  DATED:                   OCT 2 3 1018                            ~L.                                        ~--
